DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, directed to claims 16-25 in the reply filed on 4/27/2021 is acknowledged. Claims 1-15 and 26-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,418,362 ("Lusby"). 
Regarding claim 16, Lusby discloses an encoded-value-outputting method with error detection and correction, with the method adapted to an optical absolute rotary encoder (Fig. 9) to be illuminated by a light source (118, Fig. 9), wherein the optical absolute rotary encoder comprises a code disk (114, Fig. 9), a sensing circuit (not explicitly disclosed, it is an inherent part of encoder 110, Fig. 9, in order to process position measurements), and two photosensor arrays (detector card 116 has three light detection arrays 120, Fig. 9), with the method comprising: 
obtaining a first code set and a second code set respectively by the two photosensor arrays (col. 9, lines 56-60, each light detection array provides a measurement), wherein the first and second code sets are obtained from two disk sectors (col. 9, lines 60-63, light detection arrays are 120 degrees apart) of the code disk illuminated by the light source (Fig. 9); 
each of the first and second code sets comprises a plurality of encoded values, and the encoded values of the first code set and the encoded values of the second code set are arranged as Gray code (col. 8, lines 1-3); and 
outputting a location result (col. 10, lines 44-47), an error-reporting signal (col. 9, lines 60-68) or a corrected location result selectively by the sensing circuit according to a determination result of whether the first and second code sets are arranged as Gray code (col. 9, lines 66-68).
Regarding claim 20, Lusby discloses the encoded-value-outputting method of claim 16, wherein the location result is associated with an absolute position of the code disk (col. 3, 29-34).


Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2006/0273931 ("Sano").
Regarding claim 16, Sano discloses an encoded-value-outputting method with error detection and correction, with the method adapted to an optical absolute rotary encoder to be illuminated by a light source (light emitting element, paragraph [0047]), wherein the optical absolute rotary encoder comprises a code disk (disks 3 and 4, Fig. 4), a sensing circuit (converting device, paragraph [0031] and [0047]), and two photosensor arrays (Fig. 4, paragraph [0030]), with the method comprising: 
obtaining a first code set and a second code set respectively by the two photosensor arrays (paragraph [0030] states there are three detecting element groups, and see paragraph [0045]), wherein the first and second code sets are obtained from two disk sectors of the code disk (Fig. 4, detecting element groups are spaced apart) illuminated by the light source (paragraph [0047]); 
each of the first and second code sets comprises a plurality of encoded values, and the encoded values of the first code set and the encoded values of the second code set are arranged as Gray code (paragraph [0053]); and 
outputting a location result (paragraph [0058]), an error-reporting signal (paragraph [0059]) or a corrected location result (paragraph [0060] states a correct angle can be detected even when there is an error code) selectively by the sensing circuit according to a determination result of whether the first and second code sets are arranged as Gray code (paragraph [0059]).
Regarding claim 20, Sano discloses the encoded-value-outputting method of claim 16, wherein the location result is associated with an absolute position of the code disk (Abstract).
Allowable Subject Matter
Claims 17-19 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The encoded-value-outputting method as claimed, specifically in combination with: detecting whether an error code exists in the first and second code sets before outputting the location result or the error-reporting signal, and outputting the location result based on the code set that does not have the error code is not taught or made obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878